This action was commenced in the Common Pleas Court by Andrew Kopp against L. T. Staneart. The parties will he hereinafter referred to as plaintiff and defendant as they appeared in the trial court.
Plaintiff loaned his automobile to his son. While the son was driving the car, it collided with defendant’s ’ service truck. Plaintiff brought an action to recover damages for injury to his car.
The evidence showed possible negligence on the part of plaintiff’s son, and also possible negligence on the part of defendant. On trial the defendant made certain special requests for charges to the jury. Some of these charges were given as requested. Plaintiff made no objection thereto during the trial, and no exceptions were taken.
The court in its general charge to the jury stated that if the jury should find from the evidence that defendant was negligent, and that the son of plaintiff was also negligent, and that the contributory negligence of the son of plaintiff was the proximate cause of the collision, the plaintiff could recover.
The Court of Common Pleas found for the defendant, and the Court of Appeals reversed the Common Pleas, giving as the reason, that the trial court made inconsistent charges to the jury. On motion to certify, the defendant who is the plaintiff herein, claims as follows:
1. That a party cannot avail himself of possible error in special written requests made before argument by the adverse party and given by the trial judge, unless the party complaining made objection and noted exception upon' the record. Little Miami Ry. Co. v. Washburn, 22 OS. 324; State v. Keller 93 OS. 69.
2. That the court did not err in charging the jury, that if the son, who was the bailee, was barred from recovering because of his contributory negligence, the father who was the bailor would be barred for the same reason. Puterbaugh v. Reasor 9 OS. 484.